DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-19 in the reply filed on 8/5/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura et al. (JP 08-117939 A, hereinafter Yamamura, cited by applicant).
Re Claim 1. Yamamura teaches a diffusion component for exposing molten steel to a gas, comprising: 
a barrier (Fig. 1, item 4) having a first side and a second side; 
a through-hole (item 9) formed in the barrier, the through-hole connecting the first side to the second side; 

at least one flow disrupter (items 16 & 17) arranged in the through-hole and configured to create non- laminar flow of molten steel passing through the through-hole.  

Re Claim 6. Yamamura teaches wherein the at least one flow disrupter comprises a surface having surface irregularities (items 16 & 17).  

Re Claim 7. Yamamura teaches wherein the at least one flow disrupter comprises a surface having a series of peaks and valleys (items 16 & 17).  

Re Claim 8. Yamamura teaches wherein the at least one flow disrupter comprises a surface having at least one of an undulating contour (items 16 & 17).

Re Claim 16. Yamamura teaches a tundish (Fig. 1, item 1), comprising: 
a floor (a bottom of item 1); a plurality of walls (side walls of item 1) attached to the floor to define an interior space; 
the diffusion component according to claim 1 (item 4, see rejection of Claim 1) arranged within the interior space, the diffusion component spanning between two walls of the plurality of walls to define a first sub-space and a second sub-space (Fig. 1).  

Re Claim 18. Yamamura teaches a submerged entry nozzle (item 3) arranged to receive molten steel having passed through the through-hole and to expel molten steel from the interior space.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura.
Claim 5. Yamamura fails to teach that the at least one flow disrupter is formed in a surface of the porous element.
However, placing at least one flow disrupter in a surface of the porous element is a simple substitution of placing the porous element on the surface of the flow disrupter, since the profile of top surfaces in both cases would be the same, which would yield predictable results to one of ordinary skill in the art. See MPEP 2143.

Claim 19. Yamamura fails to teach that a cross-section of the through-hole is at least two times a cross-sectional area of the submerged entry nozzle.
However, a cross-section of the through-hole determines the amount of molten metal supplied to the submerged entry nozzle, therefore, is a result effective variable.
.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura as applied to claims 1 and 16 above, and further in view of Liu et al. (US 2021/0016346 A1, hereinafter Liu).
The teachings of Yamamura have been discussed above.
Re Claim 2. Yamamura further teaches wherein the barrier comprises a first portion having a first wall thickness and a second portion having a second wall thickness (Fig. 1), but fails to teach the second wall thickness being greater than the first wall thickness, and wherein the through-hole is formed in the second portion.  

The invention of Liu encompasses flow controllable tundish structure. Liu teaches the second wall thickness (Fig. 2, item 11) being greater than the first wall thickness (item 12), and wherein the through-hole (item A2) is formed in the second portion.
In view of Liu, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Yamamura to have the second wall thickness being greater than the first wall thickness, and wherein the through-hole is formed in the second portion; since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 

Re Claim 17. Yamamura fails to teach a baffle arranged within the interior space, the baffle spanning between the two walls of the plurality of walls to define a third sub-space.  

The invention of Liu encompasses flow controllable tundish structure. Liu teaches a baffle (Fig. 2, item A4) arranged within the interior space, the baffle spanning between the two walls of the plurality of walls to define a third sub-space (Fig. 2).
In view of Liu, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Yamamura to employ a baffle; since Liu teaches the advantage of using it, which is to uniformly mix the molten metal (para. 44).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Liu as applied to claim 2 above, and further in view of Schmidt (US 5,551,672).
Yamamura in view of Liu fails to teach that the barrier comprises a third portion having a third wall thickness different from the first wall thickness, and the first portion is arranged between the second portion and the third portion.

The invention of Schmidt encompasses apparatus for controlling molten metal flow in a tundish. Schmidt teaches that the barrier comprises a third portion (Fig. 2, item 17) having a third wall thickness different from the first wall thickness (a middle portion of item 20).

  In the modified component of Yamamura in view of Liu and Schmidt, the first portion would be arranged between the second portion and the third portion.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Liu and Schmidt as applied to claim 3 above, and further in view of Abe et al. (JP 2004-098066 A, hereinafter Abe, cited by applicant).
Yamamura in view of Liu and Schmidt fails to teach that the third portion comprises a radiused section that transitions from a first surface to a second surface orthogonal to the first surface.  

The invention of Abe encompasses weir for controlling molten metal stream in tundish. Abe teaches the third portion comprises a radiused section that transitions from a first surface to a second surface orthogonal to the first surface (Fig. 4).  
In view of Abe, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Yamamura in view of Liu and Schmidt to have third portion comprises a radiused section that transitions from a first surface to a second surface orthogonal to the first surface; since Abe teaches the advantage of using it, which is to improve the durability of the weir (p. 4).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura as applied to claim 1 above, and further in view of Payraudeau et al. (FR 2642679 A3, hereinafter Payraudeau, cited by applicant).
Yamamura fail to teach: that (re Claim 9) the porous element spans an entire width of the through-hole; (re Claim 10) a chamber arranged beneath the porous element, the chamber configured to receive a gas and communicate the received gas to the porous element to create a wall of bubbles within the through-hole; and (re Claim 11) a conduit fluidically coupled to the porous element and extending to an exterior region of the diffusion component, the conduit operative to feed a gas to the porous element.  

The invention of Payraudeau encompasses device of elimination inclusions in a tundish. Payraudeau teaches: that (re Claim 9) the mixing element (Fig. 2 & 3, item 9) spans an entire width of the through-hole (item 14); (re Claim 10) a chamber (item 11) arranged beneath the mixing element, the chamber configured to receive a gas and communicate the received gas to the mixing element to create a wall of bubbles within the through-hole; and (re Claim 11) a conduit (item 16) fluidically coupled to the mixing element and extending to an exterior region of the diffusion component, the conduit operative to feed a gas to the porous element.  
In view of Payraudeau, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Yamamura: to have the porous element span an entire width of the through-hole to ensure that gas is supplied to all molten metal passing through the hole; to have a chamber arranged beneath the porous element and a conduit fluidically coupled to the mixing element and extending to an exterior region of the diffusion component, 

Re Claim 12. The combination teaches wherein the conduit (Payraudeau, Fig. 2 & 3, item 16) is at least partially embedded within the barrier (item 12) between the first side and the second side.  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura as applied to claim 1 above, and further in view of Luyckx (US 4,667,939).
Yamamura further teaches that the through-hole comprises an inlet arranged on the first side, an outlet arranged on the second side, and a passage coupling the inlet to the outlet (Fig. 1) but fails to teach that: (re Claim 13) an outlet of the through-hole is flared to decrease a velocity of molten steel exiting the through-hole relative to a velocity of molten steel entering the through-hole; and (re Claim 14) a surface area of the outlet is larger than a surface area of the inlet.  

The invention of Luyckx encompasses purifying steel. Luyckx teaches that: (re Claim 13) an outlet of the through-hole is flared; and (re Claim 14) a surface area of the outlet is larger than a surface area of the inlet (Fig. 4).
In view of Luyckx, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Yamamura to have the through-hole flared and a surface area of the outlet larger than a surface area of the inlet; since Luyckx teaches the advantage of using it, which is to promote efficient collection of inclusions (C2/L56-C3/2).

Re Claim 15. The combination teaches wherein a cross-section of the passage tapers between the inlet and the outlet (Luyckx, Fig. 4).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

8/18/2021